 



Exhibit 10(s)
(FECI LOGO) [g05442g0544201.gif]
[DATE]
<RECIPIENT>
<Street>
<City, State Zip>
Dear <First Name>:
Pursuant to the terms and conditions of the Florida East Coast Industries, Inc.
2002 Stock Incentive Plan (As Amended and Restated Effective June 2, 2005)
(“Plan”), you have been granted restricted stock shares (“Grant”) as outlined
below in the Notice of Restricted Stock Award (“Notice”). Except for the amount
of shares granted and the vesting schedule which is set forth in the Notice, the
terms and conditions of this Grant are set forth in the Terms and Provisions
Relating to Restricted Stock Awards (“Terms”), which is attached hereto and
which is incorporated herein by reference.
NOTICE OF RESTRICTED STOCK AWARD

         
 
  Participant:   [Recipient]  

 
  Grant Date:   [DATE]  

 
  Shares of Restricted    
 
  Stock Granted:   [Shares Granted]

    Vesting Schedule:                 The Shares of Restricted Stock Granted
shall vest, and the applicable Restrictions set forth in the Terms shall lapse,
in accordance with the following schedule, subject to Participant’s continued
employment with the Corporation through the applicable vesting date:

         
 
  First Vesting -   ____________, 2008
 
  Second Vesting -   ____________, 2009
 
  Third Vesting -   ____________, 2010

    Accelerated Vesting: Notwithstanding the foregoing vesting schedule, upon
the occurrence of (i) the Participant’s death or permanent disability,
(ii) termination after a Change in Control (as defined in the Plan), or
(iii) retirement from employment providing the Participant is at least age 60
and has been employed by the Company for at least 10 years), all Shares of
Restricted Stock Granted shall be deemed vested.       Forfeiture: Except as set
forth above regarding accelerated vesting, the Participant’s rights in the
Shares of Restricted Stock on which the Restrictions have not lapsed pursuant to
the vesting schedule provisions above shall be forfeited in full in the event
that the Participant’s employment with the Corporation or a parent or subsidiary
corporation is terminated for any reason.

 



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this restricted stock grant on the date shown
above, which has been issued to you under the terms and conditions of this
Notice, the Terms and the Plan.

             
Signature:
      Date:    
 
           
 
  [Recipient]        

          Florida East Coast Industries, Inc.  

 
  (-s- Adolfo Henriques) [g05442g0544202.gif]     By:         Adolfo Henriques
Chairman & Chief Executive Officer

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.
Please return the signed original to Sherry Jones in the Jacksonville Legal
Department in the envelope provided and retain the “Copy” for your records.

 